DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 01/06/2022 has been entered. Claims 1-20 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject 
Claims 1 and 11 recites the limitation "the motherboard" in the 4th and 2nd to last line. These should be changed to “the at least one motherboard” to properly refer back to “at least one motherboard” that was mentioned earlier in the claim. Appropriate correction is required.
Claim 11 recites the limitation "the modular server rack" in line 2. It is unclear if the applicant’s intention is to require “a modular server rack” of line 1 to comprise itself? This language appears redundant. Appropriate correction is required.
Claim 11 recites the limitation "each of the server chassis" in the 4th line. This should be changed to “each server chassis of the plurality of server chassis” to properly refer back to line 3. Appropriate correction is required.
Claim 11 recites the limitation "the server chassis" in lines 5, 6, 8, 13. These should be changed to “each server chassis” to properly refer back to line 4. Appropriate correction is required.
Claim 14 recites the limitation "the server chassis" in line 2. This should be changed to “each server chassis” to properly refer back to line 4 of claim 11. Appropriate correction is required.
Claim 15 recites the limitation "channels" in line 2. It is unclear if this refers back to “a plurality of cooling channels” in lines 8, 9 of claim 11. Appropriate correction is required.
Claim 16 recites the limitation "the server chassis" in lines 1 and 3. These should be changed to “each server chassis” to properly refer back to line 4 of claim 11. Appropriate correction is required.
Claim 20 recites the limitation "the at least one motherboard" in lines 2 and 3. There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "channels" in the last line. It is unclear if this refers back to “a plurality of cooling channels” in lines 4, 5. Appropriate correction is required.
Applicant’s cooperation is hereby requested in correcting of any remaining errors and informalities of which Applicant may become aware in the claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Chow (US 2007/0201210) in view of Chester (GB 2467805).Re claim 1:	Chow discloses a modular server (everything in fig. 1; para. 0048), comprising: 	a server chassis (12 in fig. 1; para. 0048);	a cooling module (heat exchange system 70 in fig. 1; para. 0048, 0052) within the server chassis (12 in fig. 1; para. 0048) housing at least one cooling unit (74 in fig. 1; para. 0059, 0060);	an electronics module (34 in fig. 1; para. 0048) within the server chassis holding at least one motherboard (‘electronics server circuit board’ in para. 0104); and	a cooling connecting panel (160 in fig. 5; para. 0065) located within the server chassis (fig. 1) and including a plurality of cooling channels (sections of 164 that flow through 160 in fig. 5; para. 0065) providing a fluid connection between the at least one cooling unit (74 in fig. 5; para. 0059, 0060) of the cooling module (heat exchange system 70 in fig. 1; para. 0048, 0052) with a cooling device (142 in fig. 5; para. 0064, 0007) on top of the motherboard (there is a fluid connection between 74 and 142 since the 164’s in fig. 5 form a single loop between these elements according to para. 0064, 0065 and fig. 5; also 142 is considered to be on top of the board of 134 when everything in 210 in fig. 5 is rotated so that 142 is on top), the cooling connecting panel (160 in fig. 5; para. 0065) separating the at least one cooling unit (74 in fig. 1; para. 0059, 0060) from the cooling device (142 in fig. 5; para. 0064, 0007) on top of the motherboard (‘electronics server circuit board’ in para. 0104) within the (12 in fig. 1; para. 0048).	Chow does not explicitly disclose the at least one motherboard being housed within the electronic module; the cooling device using a plurality of cooling loops to connect to the plurality of cooling channels.	Chester discloses the at least one motherboard (75 in fig. 5; page 21, lines 16-23) being housed within the electronic module (60 in fig. 5; page 21, lines 6-15); the cooling device (22 in fig. 3-5, 7; page 21, lines 16-23) using a plurality of cooling loops (loops that include inlet 11 + outlet 12 and inlet 13 + outlet 14 in fig. 4, 7) to connect to the plurality of cooling channels (112’s in fig. 8; page 33, lines 9-17).	Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the modular server rack of Chow wherein the at least one motherboard being housed within the electronic module; the cooling device using a plurality of cooling loops to connect to the plurality of cooling channels as taught by Chester, in order to provide protection for the motherboard and to increase the amount of heat that can be removed from the cooling devices to prevent the electronic components from malfunctioning.	Finally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination / modification would have KSR International Co. v. Teleflex Inc., 550 U.S._, 82 USPQ2d 1385 (2007).	Re claim 6:	Chow discloses further comprising:	a plurality of air vents (‘intake vents and exhaust vents’ in para. 0060) positioned on the server chassis (12 in fig. 1; para. 0048, 0060) for creating airflow (para. 0060) through the cooling module (heat exchange system 70 in fig. 1; para. 0048, 0052). Re claim 7:	Chow discloses further comprising: a fluid pump (72 in fig. 1; para. 0052) positioned within the cooling module (fig. 1; para. 0052) and associated with (para. 0052; fig. 2) the at least one cooling unit (74 in fig. 1; para. 0052, 0059, 0060).Re claim 8:	Chow discloses further comprising air baffles (the outer walls of 74 are air baffles in fig. 1) within the cooling module (heat exchange system 70 in fig. 1; para. 0048, 0052). Re claim 9:	Chow discloses further comprising a fan (76 in fig. 1; para. 0052) within the cooling module (heat exchange system 70 in fig. 1; para. 0048, 0052).Re claim 10:	Chow discloses further comprising a plurality of connecting ports (the 235’s of 10 in fig. 182 and 117) on the cooling module (10 in fig. 182 and 117) to fluidly connect (fig. 117) to a data center cooling source (reservoir 200 in fig. 182, 117; para. 0305).

Claims 11, 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Chow (US 2007/0201210) in view of Nakamura (US 2020/0249732) and further in view of Chester (GB 2467805). Re claim 11:	Chow discloses a modular server rack (‘server rack’ in para. 0078), comprising:	the modular server rack (‘server rack’ in para. 0078); 	a server chassis (12 in fig. 1; para. 0048), wherein each of the server chassis includes: 		a cooling module (heat exchange system 70 in fig. 1; para. 0048, 0052) within the server chassis (12 in fig. 1; para. 0048) housing at least one cooling unit (74 in fig. 1; para. 0059, 0060); 		an electronics module (34 in fig. 1; para. 0048) within the server chassis holding a motherboard (‘electronics server circuit board’ in para. 0104); and		a cooling connecting panel (160 in fig. 5; para. 0065) located within the (fig. 1) and including a plurality of cooling channels (sections of 164 that flow through 160 in fig. 5; para. 0065) providing a fluid connection between the at least one cooling unit (74 in fig. 5; para. 0059, 0060) of the cooling module (heat exchange system 70 in fig. 1; para. 0048, 0052) with a cooling device (142 in fig. 5; para. 0064, 0007) on top of the motherboard (there is a fluid connection between 74 and 142 since the 164’s in fig. 5 form a single loop between these elements according to para. 0064, 0065 and fig. 5; also 142 is considered to be on top of the board of 134 when everything in 210 in fig. 5 is rotated so that 142 is on top), the cooling connecting panel (160 in fig. 5; para. 0065) separating the at least one cooling unit (74 in fig. 1; para. 0059, 0060) from the cooling device (142 in fig. 5; para. 0064, 0007) on top of the motherboard (‘electronics server circuit board’ in para. 0104) within the server chassis (12 in fig. 1; para. 0048).	Chow does not explicitly disclose a plurality of a server chassis removably mounted within the modular server rack; the at least one motherboard being housed within the electronic module; the cooling device using a plurality of cooling loops to connect to the plurality of cooling channels.	Nakamura discloses a plurality of a server chassis (the 21’s in fig. 2; para. 0053, 0054) removably mounted (para. 0054) within the modular server rack (110 in fig. 2; para. 0026).	Thus it would have been obvious to one having ordinary skill in the art before the (75 in fig. 5; page 21, lines 16-23) being housed within the electronic module (60 in fig. 5; page 21, lines 6-15); the cooling device (22 in fig. 3-5, 7; page 21, lines 16-23) using a plurality of cooling loops (loops that include inlet 11 + outlet 12 and inlet 13 + outlet 14 in fig. 4, 7) to connect to the plurality of cooling channels (112’s in fig. 8; page 33, lines 9-17).	Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the modular server rack of the modified Chow wherein the at least one motherboard being housed within the electronic module; the cooling device using a plurality of cooling loops to connect to the plurality of cooling channels as taught by Chester, in order to provide protection for the motherboard and to increase the amount of heat that can be removed from the cooling devices to prevent the electronic components from malfunctioning.KSR International Co. v. Teleflex Inc., 550 U.S._, 82 USPQ2d 1385 (2007).
Re claim 16:	The modified Chow discloses wherein the server chassis (12 in fig. 1; para. 0048, 0060) further comprises:	a plurality of air vents (‘intake vents and exhaust vents’ in para. 0060) positioned on the server chassis (12 in fig. 1; para. 0048, 0060) for creating airflow (para. 0060) through the cooling module (heat exchange system 70 in fig. 1; para. 0048, 0052). 
Re claim 17:	The modified Chow discloses wherein the cooling module further comprises: 	a fluid pump (72 in fig. 1; para. 0052) positioned within the cooling module (fig. 1; para. 0052) and associated with (para. 0052; fig. 2) the at least one cooling unit (74 in fig. 1; para. 0052, 0059, 0060).Re claim 18:	The modified Chow discloses wherein the cooling module further comprises:	air baffles (the outer walls of 74 are air baffles in fig. 1) within the cooling (heat exchange system 70 in fig. 1; para. 0048, 0052). Re claim 19:	The modified Chow discloses wherein the cooling module further comprises: 	a fan (76 in fig. 1; para. 0052) within the cooling module (heat exchange system 70 in fig. 1; para. 0048, 0052).
Claims 2-4, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chow (US 2007/0201210) in view of Chester (GB 2467805) and further in view of Shedd (US 2016/0128238).Re claim 20:	Chow discloses a modular server chassis (12 in fig. 1; para. 0048) comprising: 	an electronics module (34 in fig. 1; para. 0048) within the server chassis holding a motherboard (‘electronics server circuit board’ in para. 0104); and		a cooling connecting panel (160 in fig. 5; para. 0065) located within the server chassis (fig. 1) and including a plurality of cooling channels (sections of 164 that flow through 160 in fig. 5; para. 0065) providing a fluid connection between a cooling unit (74 in fig. 5; para. 0059, 0060) of a cooling module (heat exchange system 70 in fig. 1; para. 0048, 0052) and a cooling device (142 in fig. 5; para. 0064, 0007) on top of the motherboard (there is a fluid connection between 74 and 142 since the 164’s in fig. 5 form a single loop between these elements according to para. 0064, 0065 and fig. 5; also 142 is considered to be on top of the board of 134 when everything in 210 in fig. 5 is rotated so that 142 is on top), the cooling connecting panel (160 in fig. 5; para. 0065) separating the cooling unit (74 in fig. 1; para. 0059, 0060) from the cooling device (142 in fig. 5; para. 0064, 0007) on top of the motherboard (‘electronics server circuit board’ in para. 0104) within the server chassis (12 in fig. 1; para. 0048).	Chow does not explicitly disclose the at least one motherboard being housed within the electronic module; the cooling device using a plurality of cooling loops to connect to the plurality of cooling channels, wherein the cooling module is a removable cooling module; and a plurality of connectors within the cooling connecting panel to fluidly connect with channels of the removable cooling module.	Chester discloses the at least one motherboard (75 in fig. 5; page 21, lines 16-23) being housed within the electronic module (60 in fig. 5; page 21, lines 6-15); the cooling device (22 in fig. 3-5, 7; page 21, lines 16-23) using a plurality of cooling loops (loops that include inlet 11 + outlet 12 and inlet 13 + outlet 14 in fig. 4, 7) to connect to the plurality of cooling channels (112’s in fig. 8; page 33, lines 9-17).	Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the modular server rack of Chow wherein the at least one motherboard being housed within the electronic module; the cooling device using a plurality of cooling loops to connect to the plurality of cooling channels as taught by Chester, in order to provide protection for the motherboard and to  with channels of the removable cooling module.	Shedd discloses wherein the cooling module is a removable cooling module (10 in fig. 117-119 and fig. 181; para. 0578 mentions that 10 can be attached as well as removed from 410); and a plurality of connectors (the 235’s on 680 in fig. 182; para. 0578) within the cooling connecting panel (680 in fig. 182; para. 0579) to fluidly connect (fig. 117, 182; para. 0313) with channels of the removable cooling module (channels inside 10 in fig. 182 and 117).	Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the modular server rack of the modified Chow wherein the cooling module is a removable cooling module; and a plurality of connectors within the cooling connecting panel to fluidly connect with channels of the removable cooling module as taught by Shedd, in order for the cooling module to be easily replaceable and easily repaired in case any of the cooling units malfunction. 	Finally, all claimed elements were known in the prior art and one skilled in the art KSR International Co. v. Teleflex Inc., 550 U.S._, 82 USPQ2d 1385 (2007). Re claim 2:	Chow does not explicitly disclose wherein the cooling module houses two or more cooling units.	Shedd discloses wherein the cooling module (10 in fig. 117-119; 10 has an enclosure according to para. 0313) houses two or more cooling units (40, 20-1, 20-2 in fig. 117-119; para. 0313, 0314).	Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the modular server of Chow wherein the cooling module houses two or more cooling units as taught by Shedd, in order to protect the cooling units within the cooling module from the outside environment when the cooling module is engaged or disengaged from the server chassis.Re claim 3:	The modified Chow discloses wherein at least one of the two or more cooling units (74 and 76 in fig. 1; para. 0052) is a hybrid two-phase cooling unit (74 in fig. 1; para. 0059, 0060, 0056).Re claim 4:	Chow does not explicitly disclose wherein the cooling module is removably attached to the server chassis.	Shedd discloses wherein the cooling module (10 in fig. 117-119; 10 has an enclosure according to para. 0313) is removably attached (fig. 181; para. 0578 mentions that 10 can be attached as well as removed from 410) to the server chassis (410 in fig. 181; para. 0578).	Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the modular server rack of Chow wherein the cooling module is removably attached to the server chassis as taught by Shedd, in order for the cooling module to be easily replaceable and easily repaired in case any of the cooling units malfunction.
Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Chow (US 2007/0201210) and Nakamura (US 2020/0249732) in view of Chester (GB 2467805) as applied to claim 11 above, and further in view of Shedd (US 2016/0128238).Re claim 12:(10 in fig. 117-119; 10 has an enclosure according to para. 0313) houses two or more cooling units (40, 20-1, 20-2 in fig. 117-119; para. 0313, 0314).	Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the modular server rack of the modified Chow wherein the cooling module houses two or more cooling units as taught by Shedd, in order to protect the cooling units within the cooling module from the outside environment when the cooling module is engaged or disengaged from the server chassis.Re claim 13:	The modified Chow discloses wherein at least one of the two or more cooling units (74 and 76 in fig. 1; para. 0052) is a hybrid two-phase cooling unit (74 in fig. 1; para. 0059, 0060, 0056).Re claim 14:	The modified Chow does not explicitly disclose wherein the cooling module is removably attached to the server chassis.(10 in fig. 117-119; 10 has an enclosure according to para. 0313) is removably attached (fig. 181; para. 0578 mentions that 10 can be attached as well as removed from 410) to the server chassis (410 in fig. 181; para. 0578).	Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the modular server rack of the modified Chow wherein the cooling module is removably attached to the server chassis as taught by Shedd, in order for the cooling module to be easily replaceable and easily repaired in case any of the cooling units malfunction.Re claim 15:	The modified Chow does not explicitly disclose wherein the cooling connecting panel includes a plurality of connectors configured to fluidly connect with channels of the cooling module.	Shedd discloses wherein the cooling connecting panel (680 in fig. 182; para. 0579) includes a plurality of connectors (the 235’s on 680 in fig. 182; para. 0578) configured to fluidly connect (fig. 117, 182; para. 0313) with channels of the cooling module (channels inside 10 in fig. 182 and 117).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Chow (US 2007/0201210) and Chester (GB 2467805) in view of Shedd (US 2016/0128238) as 4 above, and further in view of Shabany (US 2007/0274043). Re claim 5:	Chow does not explicitly disclose wherein the cooling connecting panel includes a pump and a plurality of blind mating connectors configured to fluidly connect with channels of the cooling module.	Shabany discloses wherein the cooling connecting panel (back panel of fig. 1) includes a pump (14 in fig. 1; para. 0040).	Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the modular server rack of the modified Chow wherein the cooling connecting panel includes a pump as taught by Shabany, in order to move the fluid within the cooling channels to improve the circulation of the fluid to remove more heat from the heat generating components of the servers.	The modified Chow does not explicitly disclose wherein the cooling connecting panel includes a plurality of blind mating connectors configured to fluidly connect with channels of the cooling module.	Shedd discloses wherein the cooling connecting panel (680 in fig. 182; para. 0579) includes a plurality of blind mating connectors (the 235’s on 680 in fig. 182; para. 0578) configured to fluidly connect (fig. 117, 182; para. 0313) with channels of the cooling module (channels inside 10 in fig. 182 and 117). 	Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the modular server rack of the modified Chow wherein the cooling connecting panel includes a plurality of blind mating connectors configured to fluidly connect with channels of the cooling module as taught by Shedd, in order to have a removable cooling module that is easily replaceable and easily repaired in case any of the cooling units malfunction.
Response to Arguments
In response to the applicant’s argument in the 2nd to last para. of the 2nd page of the arguments filed on 11/19/2021: “Specifically, the Office Action refers to microchannel cold plate (MCP) 142 as the claimed cooling device and electronics server circuit board as a motherboard as claimed. Chow does not expressly teach that the MCP 142 as described in Chow is positioned on top of the motherboard as claimed” 	The examiner respectfully disagrees because if everything in fig. 5 of Chow is rotated so that 142 is on top then Chow still teaches that 142 is positioned on top of board 134 as claimed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US 2011/0313576– is considered pertinent because this application describes a rack of servers with each server having a cooling unit connected with coolant tubes. 
US 2018/0231295– is considered pertinent because this application describes a server with cooling units connected with detachable coolant tubes.
US 2009/0154104– is considered pertinent because this application describes a cooling module with coolant tubes, fins and a fan; it also has rack with multiple server chassis inside. 
US 2003/0156385 – is considered pertinent because this application describes an electronics module with a motherboard, components, fan and baffles around the fan.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENGFU J FENG whose telephone number is (571) 272-2949.  The examiner can normally be reached on Tuesday and Thursday 900AM – 600PM.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
/Zhengfu J Feng/Examiner, Art Unit 2835March 3, 2022
                                                                                                                                                                                                        
/ANATOLY VORTMAN/Primary Examiner, Art Unit 2835